DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the exit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 6-7, 9, 11, 13-14, 16, 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Meens et al. (US 2003/0125761 A1).
With regard to claim 1, Meens discloses A device for introduction into a vessel (Fig. 1), comprising: a main elongated element (12) having a main elongated element proximal end (inherent) and a main elongated element distal end (at 14); an inflatable balloon (10) positioned at the main elongated element distal end, the balloon having a balloon proximal end and a balloon distal end; and a core wire (20) extending along the balloon and having a core wire attachment point (between 18 and 26) within the main elongated element.
With regard to claim 4, Meens discloses further including a connecting element (18) adjacent the balloon distal end for connecting with a guidewire (24).
With regard to claim 6, Meens discloses wherein the main elongated element comprises an exit (16) through which the core wire passes.
With regard to claim 7, Meens discloses wherein the exit (16) is at a distal end of the main elongated element, and before balloon proximal end (see Fig. 1).
With regard to claim 9, Meens discloses A device for introduction into a vessel (Fig. 1), comprising: a main elongated element (12) having a main elongated element proximal end (inherent) and a main elongated element distal end (inherent);  1an inflatable balloon (10) positioned at the main elongated element distal end, the balloon having a balloon proximal end (near 14) and a balloon distal end (near 22); and a core wire (20) attached to said main elongated element at a core wire attachment point (between 16 and 26) including an internal core wire portion positioned within said main elongated element (see Fig. 1) and an external core wire portion (see at 20) positioned distally with respect to said internal core wire portion, said external core wire portion external to and running alongside said balloon (see Fig. 1).
With regard to claim 11, Meens discloses further including a connecting element (18) adjacent the balloon distal end for connecting with a guidewire (24).
With regard to claim 13, Meens discloses wherein the main elongated element comprises an exit (16) through which the core wire passes.
With regard to claim 14, Meens discloses wherein the exit (16) is at a distal end of the main elongated element, and before balloon proximal end (see Fig. 1).
With regard to claim 16, Meens discloses A device for introduction into a vessel (Fig. 1), comprising: a main elongated element (12) having a main elongated element proximal end (inherent) and a main elongated element distal end (inherent); an inflatable balloon (10) positioned at the main elongated element distal end, the balloon having a balloon proximal end (near 14) and a balloon distal end (near 22); and a core wire (20) including an internal core wire portion positioned within said main elongated element (between 16 and 20) and attached to said main elongated element at a core wire 2attachment point (point located between 16 and 20), and an external core wire portion positioned distally with respect to said internal core wire portion, said external core wire portion exiting the main elongated element adjacent the main elongated element distal end and the balloon proximal end and running alongside said balloon (see Fig. 1).
With regard to claim 19, Meens discloses further including a connecting element (18) adjacent the balloon distal end for connecting with a guidewire (24).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 2-3, 10, 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meens et al. (US 2003/0125761 A1) in view of McMurtry et al. (US 2004/0122465 A1).
With regard to claim 2, 3, 10, 17 Meens discloses the claimed invention except for a coiled part. 
McMurtry teaches teaches a similar device (fig. 1) wherein the external core wire portion (15) further comprises a coil wrapped around at least a portion thereof ([0031]; Fig. 1, 4, and 5), the coil wrapped portion located along the balloon (Fig. 1). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the core wire of Meens with the coiled section as taught by McMurtry for the purpose of providing enhanced frictional contact with the wall of the patient’s blood vessel during inflation of the balloon ([0031]). 

Claim 5, 12, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meens et al. (US 2003/0125761 A1) in view of Vardi et al. (US 2003/0028233 A1). 
With regard to claim 5, 12, and 18, Meens discloses the claimed invention except for the core wire attachment point adjacent the main elongated element proximal end. 
Vardi teaches a similar device having a main elongated element (Fig. 1, element 12), with a balloon at the distal end (11) and a core wire (14) extending alongside the balloon. Vardi further teaches that the core wire is attached to element 12 just proximal of the balloon and through to the proximal end of the main elongated element (see Fig. 1). Thus the attachment point could be any point along element 14 that is touching element 12 including that at the proximal end of the main elongated element. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the core wire of Meens with the attachment point located at a proximal end of the main elongated element as taught by Vardi for the purpose of streamlining the device such that the core wire is positioned closely with the main elongated element when inserted ([0036]). 


Allowable Subject Matter
Claims 8, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,398,882 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention recites a broader version of claim 1 of U.S. Patent No. 10,398,882 B2 including the limitations of a main elongated element, an inflatable balloon and a core wire. 
Further, dependent claims of the present invention also recite similar features to those found in U.S. Patent No. 10,398,882 B2 as detailed below.
Present Invention
U.S. Patent No. 10,398,882 B2
2, 10, 17
6
3
6
4
1
9
1
16
1



Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,050,441 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention recites a broader version of claim 1 of U.S. Patent No. 9,050,441 B2 including the limitations of a main elongated element, an inflatable balloon and a core wire. 
Further, dependent claims of the present invention also recite similar features to those found in U.S. Patent No. 9,050,441 B2 as detailed below.
Present invention 
U.S. Patent No. 9,050,441 B2
2, 10, 17
5
3
5
4, 11, 19
9
9, 16
1




Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,486,025 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention recites a broader version of claim 1 and 3 of U.S. Patent No. 8,486,025 B2 including the limitations of a main elongated element, an inflatable balloon and a core wire. 
Further, dependent claims of the present invention also recite similar features to those found in U.S. Patent No. 8,486,025 B2 as detailed below.
Present invention 
U.S. Patent No. 8,486,025 B2
2, 10, 17
6
3
6
4, 11, 19
12, 14
9, 16
1




Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 7,901,378 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention recites a broader version of claim 1 of U.S. Patent No. 7,901,378 B2 including the limitations of a main elongated element, an inflatable balloon and a core wire. 
Further, dependent claims of the present invention also recite similar features to those found in U.S. Patent No. 7,901,378 B2 as detailed below.
Present invention 
U.S. Patent No. 7,901,378 B2
2, 10, 17
14
3
14
4, 11, 19
3
9, 16
1




Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 7,780,715 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention recites a broader version of claim 1, 9, 16 of U.S. Patent No. 7,780,715 B2 including the limitations of a main elongated element, an inflatable balloon and a core wire. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783